I concur in the order remanding this cause for further proceedings *Page 55 
according to law, but only because the majority could not be persuaded to affirm the trial court's judgment for the plaintiffs notwithstanding the verdict.
A trial court is entitled to weigh the evidence when passing upon a motion for judgment notwithstanding the verdict (Rohde v.Farmer, supra), which the court obviously did in this case. An examination of the record clearly supports the conclusion of the court that the verdict was "not sustained by any evidence and is contrary to law."
The sustaining of plaintiffs' motion for judgment notwithstanding the verdict should have been affirmed.